ORDER ON REHEARING
This Court granted rehearing on a pro se assignment of error claiming that Applicant was denied his right to the effective assistance of counsel. The original judgment dated April 9, 2014 did not address this error. Ineffective assistance of counsel, however, is most appropriately addressed through an application for post-conviction relief filed in the trial court, where a full evidentiary hearing can be conducted, rather than on direct appeal. Only when the record contains sufficient evidence to rule on the merits of the claim and the issue is properly raised by assignment of error on appeal, may it be addressed in the interest of judicial economy.
We do not find that the instant record contains sufficient evidence to rule on the merits of his claim. If the Applicant seeks to pursue the allegation of ineffective assistance of counsel, he should do so properly through an application for post-conviction relief filed in the trial court.
Accordingly, this request for relief is denied.